Case 2:19-cv-11887-SSV-JVM Document 1-7 Filed 07/26/19 Page 1 of 1




                                                                         i;
                                                                     l.


                                                                         i:
                                                                     1r



                                                                     i
                                                                         i


                                                                         i:

                                                                     I'




                                                                     I
